09-0324-ag
         Deysi v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A095 150 179
                                                                               A095 150 180
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                JOSEPH M. McLAUGHLIN,
10                GERARD E. LYNCH,
11                       Circuit Judges.
12       _______________________________________
13
14       DIANA DEYSI, HELMI SETIADI,
15                Petitioners,
16
17                         v.                                   09-0324-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., 1 UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23


                       1
                   Pursuant to Federal Rule of Appellate              Procedure
             43(c)(2), Attorney General Eric. H. Holder,              Jr., is
             automatically substituted for former Acting              Attorney
             General Mark R. Filip as respondent in this              case.
 1   FOR PETITIONER:         Justin Conlon, Law Offices of
 2                           Michael Boyle, North Haven,
 3                           Connecticut.
 4
 5   FOR RESPONDENT:         Tony West, Assistant Attorney
 6                           General; Francis W. Fraser, Senior
 7                           Litigation Counsel; Marion E.
 8                           Guyton, Trial Attorney, Office of
 9                           Immigration Litigation, United
10                           States Department of Justice,
11                           Washington, D.C.
12
13       UPON DUE CONSIDERATION of this petition for review of a

14   Board of Immigration Appeals (“BIA”) decision, it is hereby

15   ORDERED, ADJUDGED, AND DECREED, that the petition for review

16   is DENIED.

17       Diana Deysi and Helmi Seitadi, natives and citizens of

18   Indonesia, seek review of the April 2, 2007 order of the BIA

19   affirming the December 31, 2008 decision of Immigration

20   Judge (“IJ”) Michael W. Straus, which pretermitted their

21   application for asylum and denied their application for

22   withholding of removal and relief under the Convention

23   Against Torture (“CAT”). 2   In re Diana Deysi, Helmi Setiadi,

24   No. A095 150 179/80 (B.I.A. Apr. 02, 2008), aff’g No. A095

25   150 179/80 (Immig. Ct. Hartford, CT Dec. 31, 2006).     We

26   assume the parties’ familiarity with the underlying facts


            2
             Because Seitadi’s claim is wholly dependent on
       Deysi’s and he was listed as a derivative applicant on
       her application for asylum, we refer to Deysi alone
       throughout this order.

                                    2
1    and procedural history in this case.

2        Under the circumstances of this case, this Court

3    reviews the decision of the IJ as supplemented by the BIA.

4    See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

5    The applicable standards of review are well-established.

6    See Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008);

7    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

8    Substantial evidence supports the agency’s adverse

9    credibility determination. 3

10       The adverse credibility determination relied, in part,

11   “on the language and story similarity between [Deysi’s]

12   application and others prepared by [the Chinese Indonesian

13   American Society (“CIAS”)].”   Deysi’s application is

14   strikingly similar to fraudulent applications submitted by

15   CIAS.   See Surinder Singh v. BIA, 438 F.3d 145, 148 (2d Cir.

16   2006) (upholding an adverse credibility determination based,

17   in part, on the similarities between affidavits provided by

18   different people from the alien’s country of nationality in

19   support of the alien’s asylum application); see also Mei

20   Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir.



             3
             Deysi does not challenge the agency’s finding that
       her asylum application was untimely.

                                    3
1    2007).

2        The IJ also reasonably relied on inconsistencies in

3    Deysi’s testimony.   See Liang Chen v. U.S. Att’y Gen., 454

4    F.3d 103, 106-107 (2d Cir. 2006).    As the IJ observed   Deysi

5    first testified that she was assisted by the CIAS only as

6    translators in preparing her asylum application; but “it was

7    very clear [on cross-examination] that they did a lot more

8    than translating even by [her] own admissions.”     Further,

9    the IJ found that Deysi failed to explain why she had “three

10   or four revisions of her asylum application” with CIAS, when

11   she testified that she did not speak English and would not

12   be able to review any corrections made by CIAS.    See Majidi

13   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

14       Further, the agency reasonably relied on the lack of

15   corroboration for Deysi’s account.     See Xiao Ji Chen v.

16   U.S. Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006).

17   Specifically, Deysi “was on notice that the credibility of

18   her application would be spotlighted precisely because of

19   the evidence of fraud stemming from Operation Jakarta,” yet

20   she “offered no new corroborative evidence since her

21   original hearing.”

22       Lastly, the agency relied on omissions on a


                                   4
1    questionnaire that Deysi completed with CIAS in preparation

2    for her asylum application.    We generally accord deference

3    to the agency’s evaluation of documentary evidence.      See id.

4    at 342.   Regardless of the weight the agency gave to this

5    particular document, remand would be futile in this case

6    because the agency’s broader credibility determination is

7    amply supported by the record.     See id. at 335; See Tu Lin

8    v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006).

9        Deysi’s application for withholding of removal and CAT

10   relief were based on the same factual predicate and

11   therefore were reasonably denied.     See Paul v. Gonzales, 444

12   F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

13   Justice, 426 F.3d 520, 523 (2d Cir. 2005).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot. Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25




                                    5